Citation Nr: 0605153	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 


FINDING OF FACT

There are no residuals from the bout of pneumonia suffered by 
the veteran while he was in service.


CONCLUSION OF LAW

No residuals of pneumonia were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in June 2001, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the June 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statement of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the June 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would attempt to 
obtain records in the custody of a Federal agency and that 
while the RO would assist the veteran in obtaining other 
records that it was the veteran's responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO has obtained all of the 
veteran's VA and service medical records.  The veteran has 
not indicated treatment with any private medical service 
providers.  VA provided the veteran with a medical 
examination to address his claimed disability.  As such, VA 
has fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

While in service the veteran once suffered a bout of 
pneumonia, which was resolved through hospitalization and 
treatment.  The veteran's service medical records disclose a 
March 1995 complaint of cough and shortness of breath, which 
ultimately led to a diagnosis of bilateral lower lobe 
pneumonia, for which the veteran was hospitalized for six 
days.  Following release from the hospital, the veteran 
reported much improvement of his condition and requested that 
he be taken off light duty.  He also reported a slight cough 
productive of a small amount of light sputum.  Examination at 
that time revealed that the lungs were clear to auscultation.  
The diagnosis was resolving bilateral pneumonia.  An August 
1995 x-ray report of the chest identified scattered 2mm 
nodular densities within the upper lobes.  A March 1997 
examination revealed normal lungs and chest.  A February 2000 
examination revealed normal lungs and chest.  An April 2000 
separation examination likewise revealed normal lungs and 
chest.  The veteran did not indicate the presence of any 
symptoms such as shortness of breath, pain or pressure in the 
chest or chronic cough at his separation examination.  Upon 
separation the veteran's pneumonia was cured and without 
residuals.  

In furtherance of his claim, the veteran was afforded a VA 
examination in January 2002.  At that time the veteran 
reported that about once a year he comes down with a cold 
consisting of chest congestion with some shortness of breath.  
The veteran's occasional colds were never treated with 
antibiotics.  The veteran did not have respiratory problems 
at the time and was not receiving any type of medical 
treatment for his condition.  Examination revealed clear 
lungs and normal ears, nose and throat.  Pulmonary function 
test and x-rays were normal.

Service connection is not warranted in this case.  As 
outlined above, the evidence indicates that the veteran's in-
service bout of pneumonia was resolved prior to discharge.  
Likewise, the competent medical evidence of record reveals 
currently normal lungs and no evidence of a current 
disability.  Because there is no diagnosis of a current lung 
disability service connection cannot be established.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


